DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that claims 1, 3, 5, 16, and 18 have been amended to avoid being interpreted under 35 USC 112(f), the amendment to recite “processing circuitry” recites sufficient structure and thus are not being interpreted under 112(f). However, the amendment to the limitations with respect “an actuator arrangement”, “a propulsion assembly”, “a distance tracker”, and “at least one tool” are not sufficient to avoid interpretation under 112(f). The claims use the generic placeholders “an actuator arrangement” “a propulsion assembly” “a distance tracker” and “at least one tool” coupled with functional language “configured to control the shape adjustment device to adjust at least one of a shape or an orientation of the distal portion of the catheter arrangement”, “configured to propel elements of the catheter arrangement through the vascular system of the patient”, “configured to track a distance travelled by an element of the catheter arrangement along the computed route”, and “for performing a specific task inside the vascular system. The limitations, including amendments thereto, do not recite sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The applicant does not provide specific arguments on how the amendments further recite sufficient structure in the claims to 
In response to applicant’s argument that Bromander does not disclose processing circuitry to compute a route ‘through the vascular system to a target’ as recited in claim 1 , the limitation “a route through the vascular system to a target” is sufficiently broad to encompass navigating the guide catheter around bends and curves in a patients vascular system by bending the distal tip, as described in paragraph 0059, and does not need to disclose a ‘vascular roadmap’ detailed in the specification of the instant application. Furthermore, applicant argues that Bromander does not disclose any computation of a route through the vascular system of a target, it is noted that the limitation “processing circuitry configured to compute a route through a vascular system to a target” does not require the prior art to specifically disclose a computed route through a vascular system to a target. The processing circuitry merely needs to be capable of computing a route through the vascular system to a target, since “configured to compute a route through a vascular system to a target” is a functional limitation and as long as the prior art meets the structural requirements of the claim “processing circuitry” the prior art can be programmed to compute a route through a vascular system to a target. Additionally, applicant argues that Bromander discloses position corrections for the guide catheter and cannot fairly be interpreted as a route through a vascular system, however Bromander discloses in paragraph 0069 that the assist module controls the guide catheter to rotate or bend the distal tip into the proper position based on the positional information from sensors and/or image data, but does not specifically state that the proper positioning is limited to through the patient’s arterial system. Therefore, applicant’s arguments are not persuasive. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“an actuator arrangement configured to control the shape adjustment device” in claim 1 
“a propulsion assembly configured to propel elements of the catheter arrangement” in claim 1
 “a distance tracker configured to track a distance travelled by an element of the catheter arrangement along the computed route” in claims 3 and 16
“at least one tool adapted to perform a specific task inside the vascular system” in claims 5 and 18. It is noted that claims 6 and 19 are not interpreted under 35 USC 112(f) because they recite sufficient structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Although the specification states in paragraph 0115 that none of the elements in the recited claims are intended to be a means-plus-function element within the meaning of 35 U.S.C. 112(f) unless an element is expressly recited using the phrase “means for”, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, the claims are being interpreted under 35 U.S.C. 112(f). 
To avoid these limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromander et al (US 20120179032).
Regarding claim 1, Bromander et al (hereafter Bromander) discloses an autonomous catheterization assembly, comprising: 
a catheter arrangement (500) configured to be inserted into a vascular system of a patient (paragraph 0071, through a patients arterial system), the catheter arrangement including a sensor arrangement (positional sensors, paragraph 0023, 501, paragraph 0068) configured to sense a condition in an interior of a vessel of the vascular system, 
a shape adjustment device (540 or bladder system, paragraphs 0050-0051) in a distal portion of the catheter arrangement, and 
an actuator arrangement (16, paragraph 0027-0028;  508, paragraph 0042) to control the shape adjustment device to adjust at least one of a shape or an orientation of the distal portion of the catheter arrangement (bend actuator adjusts distal portion of guide catheter such that the orientation of the guidewire can be adjusted within the patient at the treatment site); 
a propulsion assembly (29, 23, 25, paragraph 0027; 504 paragraph 0042 ) configured to propel elements of the catheter arrangement through the vascular system of the patient (paragraph 0027, joystick); 
processing circuitry (42,46, 50-64; processing circuit, paragraph 0057) to compute a route through the vascular system to a target (paragraph 0059, 0062; 53, paragraph 0067, control module includes instructions to assist module, automatically control bend actuator based on images of patients heart to navigate through patients arterial system; paragraph 0069, 0070); and 
a control unit (40, controller and 16 controls, paragraph 0056) configured to actuate the propulsion assembly at least one of based upon the computed route and in response to a sensed condition in the interior of the vessel of the vascular system (paragraph 0068, in response to position sensors such as magnetic or RF device).
Regarding claim 2, Bromander discloses all of the limitations set forth in claim 1, wherein the propulsion assembly (504) is configured to advance and retract one element of the catheter arrangement, independently of other elements of the catheter arrangement (paragraph 0042).  
Regarding claim 4, Bromander discloses all of the limitations set forth in claim 1, wherein the sensor arrangement (501, paragraph 0068) includes at least one of a pressure sensor, an imaging device to capture images of the interior of the vessel, and   a blood pressure transducer (paragraph 0067).

Regarding claim 6, Bromander discloses all of the limitations set forth in claim 5, wherein the at least one tool comprises at least one of an embolectomy tool (146, balloon, paragraph 0072, paragraph 0074) configured to detach an embolus (140) from the vessel.
Regarding claim 7, Bromander discloses all of the limitations set forth in claim 5, wherein the control unit (40) is configured to deploy the at least one tool of the catheter arrangement at least one of based upon a diagnosis, or  in response to a condition sensed by the sensor arrangement (paragraph 0073, control unit is configured to deploy based on images displayed to the user at a workstation to position guide catheter; paragraph 0069, actuating mechanism automatically rotates guide catheter based on positional sensors).  .
Regarding claim 8, Bromander discloses all of the limitations set forth in claim 1, wherein the catheter arrangement (500)  includes a catheter (guide catheter 500, paragraph 0071) configured to accommodate a guidewire including the shape adjustment device (guidewire is not positively recited, and guide catheter 500 can accommodate a guidewire with a shape adjustment device therein); and the actuator arrangement (16, paragraph 0027-0028;  508, paragraph 0042).
Regarding claim 17, Bromander discloses all of the limitations set forth in claim 2, wherein the sensor arrangement (501, paragraph 0068) includes at least one of a pressure 
Regarding claim 18, Bromander discloses all of the limitations set forth in claim 2, wherein the catheter arrangement (500) is configured to transport at least one tool (146, balloon, paragraph 0070) for performing a specific task inside the vascular system.
Regarding claim 19, Bromander discloses all of the limitations set forth in claim 18, wherein the at least one tool comprises at least one of an embolectomy tool (146, balloon, paragraph 0072, paragraph 0074) configured to detach an embolus (140) from the vessel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bromander et al (US 20120179032) as applied to claims 1 and 2 above, and further in view of Wenderow et al (US 20110152882).
Regarding claim 3, Bromander discloses all of the limitations set forth in claim 1, wherein Bromander further discloses determining the location of the guide catheter within the treatment site can be tracked by position measuring devices to determine the rotation of the guide catheter, but doesn’t disclose a distance tracker configured to track a distance travelled by an element of the catheter arrangement along the computed route. However, Wenderow et al (hereafter Wenderow) discloses a remote workstation for the control of percutaneous intervention devices wherein the workstation includes a measurement module (66) configured to measure the distance moved by the device as the device traverses the length of a vessel (paragraph 0066-0067) using a distance tracker (encoder measuring movement of rollers that impart movement to the guide wire) arranged to track a distance travelled by an element of a catheter arrangement along a route. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a measurement module comprising a distance tracker arranged to track a distance travelled by an element of the 
Regarding claim 16, Bromander discloses all of the limitations set forth in claim 2, wherein Bromander further discloses determining the location of the guide catheter within the treatment site can be tracked by position measuring devices to determine the rotation of the guide catheter, but doesn’t disclose a distance tracker configured to track a distance travelled by an element of the catheter arrangement along the computed route. However, Wenderow et al (hereafter Wenderow) discloses a remote workstation for the control of percutaneous intervention devices wherein the workstation includes a measurement module (66) configured to measure the distance moved by the device as the device traverses the length of a vessel (paragraph 0066-0067) using a distance tracker (encoder measuring movement of rollers that impart movement to the guide wire) configured to track a distance travelled by an element of a catheter arrangement along a route. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a measurement module comprising a distance tracker arranged to track a distance travelled by an element of the catheter arrangement along the computed route of Bromander, as taught as known in the art by Wenderow, in order to measure the length of a vascular lesion so that an user can select the appropriate sized device for treatment of the lesion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/Primary Examiner, Art Unit 3771